Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 1 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 2 of 10

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

x.
CLINT MILLIEN and FELIPE KELLY, : Civil Action No. 1:17-cv-04000
individually and on behalf of all others :

similarly situated,

Plaintiffs,
-against-
THE MADISON SQUARE GARDEN

COMPANY and MSGN HOLDINGS,
LP.

 

NG 0

j
Defendants. : L. —_ wen 7

 

 

PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT, CONDITIONAL
CERTIFICATION OF SETTLEMENT CLASSES, APPOINTMENT OF CLASS
COUNSEL, AND APPROVAL OF PLAINTIFFS’ PROPOSED NOTICE OF
SETTLEMENT

Upon review and consideration of Plaintiffs’ Motion for Preliminary Approval of Class
Action Settlement, including the Parties’ Stipulation and Settlement Agreement (the “Settlement
Agreement” or “Agreement”) and all Exhibits thereto, and having been fully advised in the
premises, it is HEREBY ORDERED, ADJUDGED and DECREED as follows:

1. Settlement. Plaintiffs Clint Millien and Felipe Kelly (“Plaintiffs”), on behalf of
themselves and all Settlement Class Members, and Defendants The Madison Square Garden
Company and MSGN Holdings, L.P. (“Defendants”) (collectively, the “Settling Parties”), have

negotiated a settlement of this action (the “Action’”’) to avoid the uncertainties and burden of

protracted litigation, and to resolve any and all claims being released by the Settlement Agreement.

ome

i
i

oF

:
tae |
{

0 8 2019 |

 

 

 
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 2 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 3 of 10

2. Review. The Court has carefully reviewed the Settlement Agreement, as well as
the files, records, and proceedings to date in this matter. The terms and conditions in the Settlement
Agreement are hereby incorporated as though fully set forth in this Order, and, unless otherwise
indicated, capitalized terms in this Order shall have the meanings attributed to them in the
Settlement Agreement.

3. Preliminary Approval. The Settlement Agreement entered into by and among the
Settling Parties has been negotiated at arm’s-length and is approved on a preliminary basis as fair,
reasonable, and adequate.

4, Settlement Class Definitions and Relief. The proposed relief to the Settlement
Class Members, as identified in Sections III and IV of the Settlement Agreement, is approved on
a preliminary basis as fair, reasonable, and adequate. The Settlement Classes include the FCRA
Class and the NYC Class:

The FCRA Class consists of all individuals who were denied employment with The
Madison Square Garden Company (“MSG”) or its affiliates based on the content of his or her
background check report from April 26, 2015, through the date of Preliminary Approval. Excluded
from the FCRA Class are all individuals who file a timely and proper request to be excluded from
the Settlement.

The NYC Class consists of all individuals who applied for employment with MSG or its
affiliates in New York City, New York and were denied employment based on MSG’s
determination that they failed to fully and/or accurately disclose their criminal conviction histories
from May 8, 2014, through the date of Preliminary Approval. Excluded from the NYC Class are

all individuals who file a timely and proper request to be excluded from the Settlement.

 
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 3 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 4 of 10

5. Preliminary Certification of Settlement Class. The Court makes the following
determinations as to certification of the Settlement Class for settlement purposes only:
(a) The Court preliminarily certifies the Settlement Classes for purposes of
settlement only, under Fed. R. Civ. P, 23(a), (b)(2) and (b)(3).
(b) The Settlement Classes are so numerous that joinder of all members is
impracticable;
(c) There are questions of law or fact common to the members of the Settlement
Classes;
(d) The claims of Plaintiffs are typical of the claims of the other members of
the Settlement Classes;
(e) Plaintiffs and are capable of fairly and adequately protecting the interests of
the members of the Settlement Classes, in connection with the Settlement Agreement;
(f) Common questions of law and fact predominate over questions affecting
only individual members of the Settlement Classes;
(g) The Settlement Classes are ascertainable;
(h) — Resolution of the claims in this Action by way of settlement is superior to
other available methods for the fair and efficient resolution of the claims of the Settlement Classes.
6. Designation of Class Representatives. Plaintiffs Clint Millien and Felipe Kelly
are designated as representatives of the FCRA and NYC Classes for the sole purpose of seeking a
settlement of the Action.
7. Designation of Class Counsel. Outten & Golden LLP (“O&G”) and Youth

Represent (“YR”) are designated as Class Counsel.

 
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 4 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 5 of 10

8. Final Approval Hearing. A hearing regarding final approval of the Settlement
(“Final Approval Hearing”) will be held off de at Z fllin New York City, New York before the
Honorable Alison Nathan.

Such hearing may be reset to a later date than that in the Class Notices without requiring
additional, subsequent notice to Class Members.

9, Class Notice.

(a) The Court approves the Class Notices in the Settlement Agreement,
attached as Exhibits 1 and 2 to the Settlement Agreement, to be distributed in the manner provided
for in Section VIII of the Settlement Agreement. The Court finds that this is the best practicable
notice under the circumstances and is reasonably calculated, under all the circumstances, to apprise
the Settlement Class Members of the pendency of this Action, the terms of the Settlement
Agreement, and their right to object to the Settlement Agreement or exclude themselves from the
Settlement Class. In finalizing the Class Notices, the parties may make non-substantive formatting
changes, as necessary, without seeking further approval of the Court. The Court further finds that
e-mailing and mailing the Class Notices (to the extent MSG has the e-mail addresses and home
addresses of Settlement Class Members) as set forth in the Settlement Agreement is reasonable,
and constitutes due, adequate, and sufficient notice to all persons entitled to receive notice, and
meets the requirements of due process.

(b) The Class Notices should be mailed and e-mailed to Settlement Class
Members no more than twenty-one (21) days after the Preliminary Approval Order, and Reminder
Notice will be issued thirty (30) days by e-mail and U.S. mail (to the extent MSG has the NYC
Class Members’ e-mail and home addresses) after the distribution of the initial Class Notice to the

NYC Class.
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 5 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 6 of 10

10. Administrator. The Court authorizes and directs MSG to retain JND Legal
Administration Company as the Settlement Administrator to implement the terms of the Settlement
Agreement, and authorizes and directs such Administrator to: (i) mail and e-mail Class Notices
and Reminder Notices; (ii) establish the Settlement Website; and (iii) carry out such other
responsibilities in order to administer the Settlement in accordance with its terms and objectives
and as stated in the Settlement Agreement.

11. Exclusion from the Settlement Class. Any Settlement Class Member who wishes
to be excluded from the Class must send a written request for exclusion to the Settlement
Administrator, by first-class mail, to the address provided in the Class Notice. Any such request
for exclusion must be postmarked no later than lofi which is forty-five (45) days after the
issuance of Class Notices.

(a) To be valid, the request for exclusion must: (i) identify the name and address
of the Settlement Class Member; and (ii) include a statement that the Settlement Class Member
desires to opt-out of the Settlement and otherwise does not want to participate in the Settlement.

(b) A Settlement Class Member who desires to opt out must take timely
affirmative written action pursuant to this Order and the Settlement Agreement, even if the
Settlement Class Member desiring to opt out of the Class (i) files or has filed a separate action
against any of the Released Persons (as defined in the Settlement Agreement), or (ii) is, or
becomes, a putative class member in any other class action filed against any of the Released
Persons.

(c) Except for those Settlement Class Members who timely and properly file a
request for exclusion, all other Settlement Class Members will be deemed to be Settlement Class

Members for all purposes under the Agreement, and upon the Settlement Effective Date (as defined

 
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 6 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 7 of 10

in the Settlement Agreement), will be bound by its terms, including, but not limited to, the Releases
in Section V of the Settlement Agreement.

(d) If the proposed Settlement is finally approved, any Settlement Class
Member who has not submitted a timely, written request for exclusion or to opt-out from the
Settlement Class shall be bound by all subsequent proceedings, orders, and judgments in this
Action, even if he or she has pending, or subsequently initiates, litigation against MSG or any of
the Released Parties relating to any of the Released Claims.

12. Objections and Appearances. Any Settlement Class Member who has not filed a
timely written request for exclusion and who complies with the requirements of this Paragraph
may object to any aspect of the proposed settlement either on his or her own or through an attorney
hired at his or her expense. Any Settlement Class Member who wishes to object to the Settlement
Agreement must do so in writing and must file with the Clerk of Court and serve on Class Counsel
and Counsel for Defendants at the addresses listed below, a written statement of objection in
accordance with the requirements set forth below and in the Settlement Agreement. The written
statement of objection must be postmarked no later than! | a (4, which is forty-five (45) days after
the issuance of the Class Notices.

To Class Counsel:

Ossai Miazad

Christopher M. McNerney
Outten & Golden, LLP

685 Third Avenue

25th Floor

New York, New York 10071
Attorney for Plaintiffs

To Counsel for MSG:

Sam Shaulson

Morgan Lewis & Bockius, LLP

101 Park Avenue
New York, New York 10178

 
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 7 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 8 of 10

Paul Evans

Morgan Lewis & Bockius, LLP
1701 Market Street
Philadelphia, PA 19103
Attorney for Defendants

(a) The requirements to assert a valid written objection shall be set forth in the

Class Notices, and shall include: (i) case name and number; (ii) an explanation of the basis of the
Settlement Class Member’s objection; (iii) the Settlement Class Member’s name, address, and
telephone number; and (iv) a statement as to whether the Settlement Class Member intends to attend
the Final Approval Hearing, either with or without counsel. The written objection must be personally
signed by Settlement Class Member, and if Settlement Class Member is represented by counsel, then
by the Settlement Class Member’s counsel.

(b) Any Settlement Class Member who fails to object to the Settlement in the
manner described in the Agreement, the Class Notices, and this Order shall be deemed to have
waived any such objection, shall not be permitted to object to any terms or approval of the
Settlement at the Final Approval Hearing, and shall be foreclosed from seeking any review of the
Settlement or the terms of the Agreement by appeal or other means.

(c) Any Settlement Class Member who submits a timely written objection may
appear, in person or by counsel, at the Final Approval Hearing held by the Court, to show cause
why the proposed Settlement Agreement should not be approved as fair, adequate, and reasonable.

13. Releases. If the Settlement is finally approved, all Settlement Class Members who
have not filed a timely and proper request for exclusion shall release the Released Persons from
all Released Claims, as described in Section V. of the Settlement Agreement.

14. Attorneys’ Fees and Expenses, and Service Awards. Defendants agree not to

oppose an application for the award of Attorneys’ Fees and Expenses in this Action not to exceed

 
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 8 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 9 of 10

seven hundred and fifty thousand dollars ($750,000.00). Defendants also agree not to oppose the
application for a Service Award of $7,500.00 for each Named Plaintiff for their work and
assistance in this Action. Class Counsel shall file their motion requesting these awards no later
than two weeks before the Final Approval Hearing.

15. Preliminary Injunction. All Settlement Class Members who do not timely exclude
themselves from the Settlement Class are hereby preliminarily enjoined from filing, commencing,
prosecuting, intervening in, or participating in any lawsuit asserting any of the Released Claims
(as that term is defined in the Settlement Agreement).

16. Service of Papers. Class Counsel and Counsel for Defendants shall serve on each
other and on all other parties who have filed notices of appearance or written objections, at or
before the Final Approval Hearing, any further documents in support of the proposed Settlement,
including responses to any papers filed by Settlement Class Members. Class Counsel and Counsel
for Defendants shall promptly furnish to each other any and all objections or written requests for
exclusion that may come into their possession and shall file such objections or requests for
exclusion with the Court on or before the date of the Final Approval Hearing.

17. Termination of Settlement. This Order shall become null and void, and shall be
without prejudice to the rights of the Parties, all of whom shall be restored to their respective
positions existing immediately before this Court entered this Order, if (i) the proposed Settlement
is not finally approved by the Court, or does not become Final (as defined in the Settlement
Agreement), pursuant to the terms of the Settlement Agreement; or (ii) the Settlement Agreement
is terminated or does not become Final, as required by the terms of the Settlement Agreement, for
any other reason. In such event, and except as provided therein, the proposed Settlement and

Settlement Agreement shall become null and void and be of no further force and effect; the
Case 1:17-cv-04000-AJN-SLC Document 98 Filed 08/08/19 Page 9 of 9
Case 1:17-cv-04000-AJN-HBP Document 96-2 Filed 06/24/19 Page 10 of 10

preliminary certification of the Settlement Class for settlement purposes shall be automatically
vacated; neither the Settlement Agreement nor the Court’s Orders, including this Order, shall be
used or referred to for any purpose whatsoever; and the Parties shall retain, without prejudice, any
and all objections, arguments, and defenses with respect to class certification, including the right
to argue that no class should be certified for any purpose.

18. Use of Order Following Termination of Settlement. This Order shall be of no
force and effect if the Settlement does not become Final and shall not be construed or used as an
admission, concession, or declaration by or against Defendants of any fault, wrongdoing, breach,
or liability, or by or against Plaintiffs or the Settlement Class Members that their claims lack merit
or that the relief requested in the Complaint in this Action is inappropriate, improper, or
unavailable, or as a waiver by any party of any defenses or arguments it may have.

19. Duration of Settlement Agreement/Jurisdiction. Section IV of the Settlement
Agreement will expire two years from the later of entry of the Final Approval Order, or MSG’s
completion of the non-monetary relief described in Section IV of the Agreement. For purposes of
calculating this time-period, Youth Represents’ one-time training of MSG’s employees as set forth
in in Section IV.E of the Agreement will not be considered (“Duration Period”). This Court will
retain jurisdiction to preserve the Agreement, including, but not limited to, the enforcement of the
Releases contained in the Agreement, for the Duration Period.

20. Necessary Steps. The Court authorizes the Parties to take all necessary and
appropriate steps to implement the Settlement Agreement.

DONE and ORDERED this a day of by} 2019.

 
   

  

 

(ALISON J. NATHAN" 9
D-STATES DISTRICT JUDGE

 
